                                           Case 3:20-cv-03101-JCS Document 23 Filed 05/04/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         R. K.-T.,
                                   7                                                         Case No. 20-cv-03101-JCS
                                                        Plaintiff,
                                   8                                                         ORDER FOR PLAINTIFF TO FILE
                                                  v.                                         STATEMENT OF ADMINISTRATIVE
                                   9                                                         RECORD
                                         ANDREW SAUL,
                                  10
                                                        Defendant.
                                  11
                                  12          On September 18, 2020, the Court ordered the parties to meet and confer and file either a
Northern District of California
 United States District Court




                                  13   joint statement of the record or separate statements of the record, with the first such statement to

                                  14   be filed in conjunction with Plaintiff’s motion for summary judgment. Dkt.15. Plaintiff filed her

                                  15   motion on April 22, 2021 but failed to file a statement of the administrative record as required by

                                  16   the Court’s previous order.

                                  17          The parties are once again ORDERED to meet and confer, no later than May 11, 2021, to

                                  18   determine whether they can agree to a joint statement of the record or if it will be necessary to file

                                  19   separate statements of the record. Plaintiff shall file either the parties’ joint statement or her own

                                  20   separate statement no later than May 18, 2021. If, as a result of that delay, the Commissioner

                                  21   needs additional time to file his cross motion for summary judgment, the parties may stipulate to a

                                  22   reasonable extension.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 4, 2021

                                  25                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  26                                                     Chief Magistrate Judge
                                  27
                                  28
